Citation Nr: 0014450	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  91-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	N. Albert Bacharach, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
an April 1992 decision, the Board upheld the RO's denial of 
the veteran's claim.  The veteran filed a timely appeal to 
the United States Court of Veterans Claims (Court).  

In April 1993, the Court vacated the Board's decision and 
"remanded for readjudication for reasons set forth in the 
Secretary of Veterans Affairs brief and to permit the 
appellant's counsel to present any issues deemed necessary 
for the proper readjudication of appellant's claim."  

The appellant appealed the Court's April 1993 determination 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a February 1994 decision, this appeal 
was dismissed for lack of jurisdiction.  In October 1994, the 
veteran's representative presented additional arguments.  In 
November 1994, the Board remanded this case to the RO for 
additional development.  

In July 1998, the Board continued the denial of this claim.  
The veteran once again appealed this determination to the 
Court.  In December 1998, the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
veteran's attorney filed a Joint Motion to vacate the Board's 
July 1998 decision and to remand this matter for development 
and readjudication.  The Court granted the Joint Motion that 
month, again vacating and remanding the case to the Board.  

In December 1999, the Board contacted the veteran's 
representative and informed him of evidence that the Board 
intended to rely on in the development of this claim.  This 
evidence included the DSM-IV (Diagnostic and Statistical 
Manual of Mental Disorder, 4th edition) Global Assessment of 
Functioning (GAF) scale and the DSM-IIIR (Diagnostic and 
Statistical Manual of Mental Disorder, 3rd edition) GAF 
scale.  In a statement submitted in February 2000, the 
veteran's representative provided the Board with the section 
of DSM-IV dealing with Multiaxial Assessment (pages 25 to 31) 
as additional evidence.  

The veteran's representative noted that he had 60 days from 
December 17, 1999, to submit additional argument.  The 
representative stated that he had until February 15, 2000, to 
submit such additional argument.  At this time, he noted that 
he would be submitting additional argument on the veteran's 
behalf at or before this time (February 15, 2000).  Since 
March 2000, the Board has yet to receive additional written 
argument submitted by the veteran's representative.  
Accordingly, the Board had proceeded with the adjudication of 
the veteran's claim.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
development of all facts pertinent to this claim.  

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

3.  The veteran is service connected for PTSD, currently 
evaluated as 70 percent disabling, and a gunshot wound to the 
right leg, currently evaluated as 10 percent disabling.  

4.  The residual of the veteran's gunshot wound to the right 
leg includes muscle cramps.  The veteran denies any problems 
with ambulating and there is no evidence of tissue loss, 
muscle penetration and radiogenic examination of the right 
leg reveal no evidence of abnormality.  

5.  The residuals of the veteran's PTSD include difficulties 
with both relationships and concentration.   Nightmares and 
poor sleeping habits are also found.

6.  The veteran completed high school and has an Associate's 
Degree.  The veteran worked for 35 years as a pattern maker 
and furniture store salesman.  He last worked on a full-time 
basis in 1987.  

7.  The veteran's service-connected disabilities, in 
themselves, are not shown to be of such severity as to 
preclude him from following a substantial gainful occupation 
concurrent with his education and work experience.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.341, 4.1, 4.2, 
4.10, 4.16, and 4.40 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

As noted above, the veteran served on active duty from August 
1950 to March 1952.  The veteran was decorated with both the 
Korean Service Medal and the Purple Heart Medal.  In February 
1988, the veteran filed a claim of entitlement to service 
connection for PTSD.  In an October 1988 VA examination, the 
veteran was diagnosed with both PTSD and a personality 
disorder.  Hospitalization reports at that time indicate 
treatment for PTSD, chronic obstructive pulmonary disease and 
alcohol abuse.  

In a December 1987 VA outpatient treatment report, the 
veteran indicated that his began drinking at the age of 14.  
The abuse of alcohol began at age 17.  He reported the 
extensive use of alcohol at that time.  His highest level of 
adaptive functioning over this year was found to be poor.  
Neither "very poor" or "grossly impaired" functioning was 
found and no physical problems were noted.  Alcoholic 
blackouts were noted.  Outpatient records note treatment for 
PTSD and alcohol abuse. 

The veteran was hospitalized at a VA Medical Center (VAMC) 
from December 17th to the 20th, 1987, for problems dealing 
with his Korean War experience.  The use of alcohol to 
"control" the veteran's symptoms was noted.  However, his 
general appearance was found to be good, his thought process 
was excellent, and no obvious physical abnormalities were 
found.

At a February to March 1988 VA hospitalization, the veteran 
was treated for alcohol abuse, PTSD, and a personality 
disorder.  At that time, no "serious medical illnesses" 
were reported.  A seven-week stress recovery program was 
indicated.  Difficulties with anger and frustration were 
noted.

In a November 1989 VA examination, the examiner noted that 
the veteran was short of breath while at rest.  There was no 
evidence of delusional thinking or of hallucinated 
experiences.  It was noted that the veteran's difficulties, 
depression, were much more prominent in the past two years, 
relating to economic difficulties, failure of his spouse's 
health and a failure of his own health.  The veteran was 
diagnosed with PTSD, emphysema and a pulmonary disease.  The 
veteran's level of social adjustment was noted to be 
"good."  His vocational adjustment was indicated to be 
impaired because of his physical limitations.  No reference 
was made to the veteran's gunshot wound.  

In an April 1990 statement, the veteran indicated that his 
health, both mentally and physically, had deteriorated since 
the initial evaluations in 1988.  Outpatient treatment 
records obtained at this time indicate continued treatment 
for chronic obstructive pulmonary disease and PTSD.  No 
reference was made to the veteran's gunshot wound.  In a 
November 1990 VA hospitalization, the examiner noted that a 
further history of the veteran's personality style and daily 
behavior made it "apparent that he fit criteria for 
obsessive-compulsive personality disorder."  Specifically, 
the veteran agreed that he had a perfectionism that 
manifested itself in his work history.  He was preoccupied 
with details, lists and orders (for example, the veteran 
suggested that the ward coffee be brewed on a rotating basis 
as specified on an alphabetical list).  He subsumed 
pleasurable activities to work, he suffered from an 
indecisiveness over decisions and had a history of restricted 
expression of emotional affection.  The veteran was diagnosed 
with PTSD, an obsessive-compulsive disorder and a moderate to 
severe chronic obstructive pulmonary disease.  Psychosocial 
stressors were indicated to be moderate and the veteran's GAF 
was found to be 52.  Under DSM-IIIR and DSM-IV, this 
indicates moderate symptoms.  

In an October 1990 statement, the veteran indicated that he 
last worked on a full-time basis in 1987.  He noted having 
worked in a furniture store in sales from 1983 to 1987.  

In a February 1991 statement, a clinical psychology intern 
and a supervising psychologist at the VAMC in Ann Arbor, 
Michigan, noted that the veteran had been hospitalized in 
November 1990 for symptoms related to PTSD and an obsessive-
compulsive disorder.  They stated their opinion that the 
veteran's difficulties related to his PTSD and obsessive-
compulsive disorder are of sufficient magnitude to prevent 
him from obtaining satisfactory employment.  They recommended 
that he be given strong consideration for additional 
compensation.  
 
In a March 1991 statement, the veteran noted receiving 
intense outpatient treatment for his PTSD to keep his 
condition under control.  The veteran also noted that he is 
unable to sleep for more than several hours at a time, has 
difficulties with relationships, has no control over his 
thoughts, and has nightmares and experiences depression.  The 
veteran stated that his PTSD has made him incapable of 
maintaining any type of employment over the past several 
years.  

In April 1992, the Board denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran appealed this determination to the Court.  

In a January 1993 brief to the Court, the VA General Counsel 
(General Counsel) stated that the evidentiary basis for the 
Board's conclusion that the appellant's personality disorder 
was at least equally responsible for his employment situation 
was not clearly set forth in the decision.  In addition, 
remand was appropriate in this case because the Board's 
decision was based upon an inadequate record.  It was 
contended that the Board had evaluated the relevant evidence 
but "disregarded" the possibility that the veteran's PTSD, 
apart from his personality disorder, could have been the sole 
cause of the veteran's employment situation. 

In April 1993, the Court ordered that the April 1992 Board 
decision be vacated and the case remanded for readjudication 
for reasons set forth in the General Counsel's brief and to 
permit the appellant's counsel to present any issues deemed 
necessary for the proper readjudication of the appellant's 
claim.  The veteran appealed the Court's determination to the 
Federal Circuit.  At that time, the appellant's attorney 
contended that a personality disorders may be service 
connected on the basis of aggravation in the case of a 
"superimposed" disability during service, citing to 
VAOPGCPREC 82-90 (July 18, 1990).  

In February 1994, the Federal Circuit dismissed the appeal of 
the Court's April 1993 decision for lack of jurisdiction.  In 
November 1994, the Board remanded this case to the RO for 
additional development.  

In a March 1995 VA evaluation of the trachea and bronchi, it 
was reported that the veteran had dyspnea on light exertion 
and sometimes at rest.  X-ray studies revealed chronic 
obstructive pulmonary disease.  

In a March 1995 social and industrial survey, it was reported 
that the veteran completed high school and reported obtaining 
an Associate's Degree.  He worked for 35 years as a pattern 
maker and furniture store salesman.  He last worked in 1987.  
The veteran noted his isolation and emotional detachment from 
his spouse and mother.  He appeared to be extremely depressed 
and anxious on the day of the interview.  He was also 
reported to be very angry, speaking as if he had no control 
over his life and complaining of nightmares and poor sleep.   

The veteran reported that he could not function and that 
"alcohol was playing tricks on me, it was destroying me and 
in 1952 when I came home, I dealt with life by drinking."  
The veteran noted that he could not trust people and that his 
whole life was a "farce."  He indicated he could not focus.  
The veteran noted his isolation and emotional detachment from 
his spouse and mother.  The veteran appeared extremely 
depressed and anxious on the day of the interview.  He also 
appeared very angry, speaking as if he had no control over 
his life, and complaining of nightmares and poor sleep.  No 
medication or treatment had assisted the veteran in his 
condition.  The social worker indicated that he appeared 
incapable of maintaining any kind of employment or 
relationships with anybody.  It was also noted that the 
veteran's PTSD appeared to be "severe" in comparison to 
others the examiner had reviewed.  The social worker stated, 
in pertinent part:  

It is certainly unclear and questionable 
to this writer that a previous 
personality disorder existed prior to the 
military.  This man appears to be having 
a very difficult time adjusting and 
relating and coping with his [PTSD].  He 
functions minimally at home and 
emotionally has nothing to give.  

In a March 1995 evaluation of the veteran's gunshot wound, it 
was noted that in 1951, while in Korea, the muscles of the 
veteran's right leg were hit with semiautomatic bullets.  He 
was hospitalized for 30 days and returned to duty.  At this 
time, the veteran noted muscle cramps.  The veteran 
specifically denied any problems with ambulating.  Regarding 
the veteran's lung condition, he noted that in 1988 he had 
the onset of shortness of breath on exertion with a dry cough 
that became progressively worse.  The veteran uses a portable 
oxygen tank with nasal delivery for the last one and one-
half years periodically.  The veteran indicated that his 
walking distance was now only 20 feet in spite of the fact 
that he has used inhalers for years.  The veteran complained 
of pain in the lateral aspect of the right leg, especially on 
exertion, which he associated with muscle cramps.  The 
veteran identified severe breathing problems with an increase 
in the shortness of breath at 20 feet with some shortness of 
breath at rest.  Daily headaches were also noted.  

In examining the veteran's gunshot wound, the examiner stated 
that an evaluation of the right lower extremity "defies my 
ability or the patient's ability to identify where the bullet 
wounds did occur."  No tissue loss or scar formation was 
indicated.  No damage to the tendons or muscle penetration 
was found.  No evidence of pain or muscle herniation was 
indicated.  The veteran was diagnosed with chronic 
obstructive pulmonary disease, a through-and-through gunshot 
wound to Muscle Group XII of the right leg and post-traumatic 
syndrome.  

In a March 1995 VA psychiatric evaluation, the examiner noted 
having reviewed the recent social and industrial survey 
performed that month.  The veteran noted that he drank 
heavily from 1952 to 1988.  The veteran also noted shock 
therapy in 1964, but could not remember the details.  The 
veteran suffered from both hypertension and emphysema.  He 
was tethered to an oxygen tank throughout the interview.  The 
subjective complaints of the veteran centered on his 
experience in Korea after he shot a Korean officer.  He 
stated that he was "still a sniper to this day."  He 
explained that when he did not get along with a person he 
metaphorically snipes at them.  This was a recurrent theme 
throughout the whole interview.  The veteran noted that he 
was quite compulsive about keeping every object he owns in 
place, knowing exactly where everything is, and has a ritual 
before he goes to sleep at night.  

On objective findings, the examiner noted that the veteran 
was alert and oriented and had no problems with memory.  He 
was found mildly anxious and mildly truculent.  It was noted 
the veteran was particularly angry.  A diagnosis of 
obsessive-compulsive disorder by the VAMC in Ann Arbor, 
Michigan, was noted.  The veteran was found intelligent, 
articulate and, overall well related.  He was not psychotic 
or suicidal.  There was no evidence of a thought disorder.  
He abstracted calculated well but concentrated very poorly.  
The veteran had particular difficulty with serial 
substraction.  This was also demonstrated throughout the 
interview when he lost focus.  The veteran's judgment was 
found good but his insight was open to question.  The veteran 
was found able to manage his own funds and legal affairs.  

The veteran was diagnosed with PTSD and an obsessive-
compulsive personality disorder.  Hypertension and emphysema 
were also indicated.  Symptoms of PTSD as well as apparent 
breathing difficulty secondary to emphysema were also noted.  
The veteran's GAF assessment of functioning was found to be 
from 61 to 70, but could occasionally drop to as low as 51.  
A GAF score of 61 to 70 under DSM-IIIR and DSM-IV indicates 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.   As noted above, a 
GAF of 51 indicates moderate symptoms under both DSM-IIIR and 
DSM-IV.

Additional outpatient treatment records obtained indicate 
ongoing treatment for the veteran's PTSD and chronic 
obstructive pulmonary disease.  Records were obtained from 
the Social Security Administration (SSA) in November 1995.  
They include records previously associated with the claims 
folder.  They also include a psychiatric/psychosocial medical 
report dated June 1988 indicating that the veteran suffered 
from PTSD and alcohol dependence.  In the Board's previous 
decision, it was noted that this evaluator had described the 
veteran's PTSD as "severe."  However, further review of 
this report indicates that the examiner described the 
veteran's psychosocial and environmental problems (Axis IV) 
during service as "severe."  The war related injury was 
noted.  The nature and extent of the PTSD or alcohol 
dependence was not specifically indicated at that time, 
though his GAF (Axis V) was reported to be poor.  In written 
argument obtained from the veteran's representatives, it was 
contended that the veteran's PTSD severely restricts his 
ability to obtain or maintain any type of gainful employment.  
The SSA determination was also noted.  

In July 1998, the Board continued the denial of the veteran's 
claim in a 25-page determination.  The veteran again appealed 
this case to the Court.  In the December 1998 Joint Motion, 
it was noted that a remand was required in the instant case 
because the Board concluded that the veteran was not entitled 
to a total rating under 38 C.F.R. § 4.16(a) because his 
unemployability is a direct result of nonservice-connected 
disabilities.  It was also concluded that the Board had not 
related the appellant's occupational and educational history 
to his disability, as required by the Court's decision in 
Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  It was also 
found that the Board had failed to consider and discuss 
entitlement to a total rating under 38 C.F.R. § 4.16(c) 
(1996), which may be applicable under Tripp v. Derwinski, 
3 Vet. App. 173 (1992). 

In May 1999, the Board contacted the veteran's representative 
and stated that he had 30 days to submit additional argument 
or evidence in support of the veteran's claim.  In June 1999, 
the Board noted that in light of a recent Court determination 
the veteran's representative had 90 days to submit additional 
argument.  No additional argument at this time was received.  
In December 1999, the Board submitted to the veteran's 
representative copies of the GAF from DSM-IV and DSM-IIIR.  
At this time, the Board noted that both additions of the DSM 
have been used by examiners to determine the social and 
occupational functioning of the veteran in previous 
psychiatric evaluations.  It was noted that the Board 
intended to use these findings in order to evaluate the 
veteran's psychiatric disability.  

In a February 2000 response, the veteran's representative 
submitted the section of DSM-IV dealing with Multiaxial 
Assessment (pages 25-31) as additional evidence.  It was 
stated that any reference to the GAF out of context to the 
Multiaxial Assessment would be somewhat "unfair."  The 
veteran's representative did not elaborate on the 
"unfairness" in the use of the GAF. 

The Duty to Assist

As noted by the Board in July 1998, an issue in this case is 
whether the VA has failed their duty to assist the veteran.  
The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103 and 3.159.  That duty includes obtaining 
medical records and medical examinations where indicated by 
facts and circumstances of the individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  "Full compliance with the 
[statutory duty to assist] also includes VA assistance in 
obtaining relevant records from private physicians when [the 
veteran] has provided concrete data as to time, place, and 
identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Based on the review of the evidence retrieved by the RO and 
the development of this case over the last 10 years, the 
Board is satisfied that the VA has fulfilled its duty to 
assist the veteran in the development of all facts pertinent 
to the claim of entitlement to a total disability evaluation.  
The veteran has undergone complete and thorough evaluations 
and the RO has made every effort to locate pertinent 
documents specified by the veteran, including pertinent 
records from the SSA.  The Board has reviewed the claims file 
in detail and finds no information pertinent to the veteran's 
claim that can be obtained by the VA at this time which would 
be pertinent to the evaluation of the veteran's current 
disabilities.
 
Significantly, in the Joint Motion of December 1998, no 
reference was made to a failure of the Board to assist the 
veteran in the development of his claim.  Instead, the 
parties to the Joint Motion focus squarely on the issue of 
the Board's rationale for the denial of this claim.  At no 
time since the Board remanded this claim in November 1994 has 
the veteran's representative argued that the Board has failed 
to fulfill the duty to assist the veteran in the development 
of this claim.  Consequently, based on review of the evidence 
of record, the Board must find that the VA has fulfilled the 
duty to assist.  

Analysis

Criteria and Background

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
hypertension, emphysema, chronic obstructive pulmonary 
disease, a personality disorder, a past history of alcohol 
abuse and other nonservice-connected disabilities on his 
ability to function.

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the veteran's 
service-connected disabilities under the VA's Schedule for 
Rating Disabilities (Rating Schedule).  Disability 
evaluations are determined by the application of a Rating 
Schedule, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5313 (1999), an injury to 
Muscle Group XII, the posterior thigh group, warrants a 
30 percent evaluation when moderately severe, a 10 percent 
evaluation when moderate, and a noncompensable evaluation 
when slight.  The residual of the veteran's gunshot wound to 
the right leg includes muscle cramps.  The veteran denies any 
problems with ambulating and there is no evidence of tissue 
loss, muscle penetration and radiogenic examination of the 
right leg shows no evidence of abnormality.  

A review of treatment records, the veteran's contentions, and 
the Joint Motion make little reference to this disability.  
The VA examiner in March 1995 was unable to identify even the 
location of the wound.  The residual disability, based on the 
medical evidence of record and the veteran's own statements, 
would indicate only a slight impairment to Muscle Group XII, 
if any.  Under 38 C.F.R. § 4.72, however, a through-and-
through injury with muscle damage is "always at least a 
moderate injury, for each group of muscles damaged."  As a 
result, a 10 percent evaluation for a moderate disability due 
to a through-and-through injury is warranted by regulation, 
if not by fact.  Based on the medical evidence of record, 
which shows no problems with ambulation and, significantly, 
an inability by either the examiner or the veteran to 
identify where the combat wounds occurred, the Board finds 
that a 30 percent evaluation under Diagnostic Code 5313 is 
clearly not warranted.  The veteran's own evidentiary 
assertions, and the contentions of his representative, would 
support such a determination.  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1999).

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1999), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

Under 38 C.F.R. § 4.132 (in effective prior to November 7, 
1996), the Diagnostic Code for PTSD provided, in pertinent 
part, that when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and there was a considerable 
industrial impairment, a 50 percent disability evaluation was 
assignable.  A 70 percent rating was warranted where the 
psychoneurotic symptoms are such that the ability to 
establish effective or favorable relationships with others 
are severely impaired, resulting in severe industrial 
impairment.  A total (100 percent) disability rating was 
assignable when there was totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities, resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.

Under the current rating criteria, 38 C.F.R. § 4.130 (1999), 
a 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted with occupational and social 
impairment in most areas such as school, work, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like settings); and an inability to establish 
and maintain effective relationships.

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV.  VA 
rejected a proposal that a formula specific to each 
diagnostic classification be adopted, as well as a proposal 
that separate criteria be established for rating PTSD.  VA 
pointed out that distinctive PTSD symptoms are used to 
diagnose PTSD rather than evaluate the degree of disability 
resulting from the condition.  VA adopted a general formula 
for rating mental disorders, noting that many of the signs, 
symptoms and effects of mental disorders are not unique to a 
specific diagnostic entities, as evidenced by the fact that 
the GAF scale in DSM-IV uses a single set of criteria for 
assessing psychological, social, and occupational function in 
all mental disorders.  VA further observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  In essence, we have 
restructured the evaluation criteria so that 
it is the severity of the effects of the 
symptoms as described by the examiner that 
determines the rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:
. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

Based on a review of the veteran's evaluation and treatment, 
the Board finds that the veteran's service-connected PTSD is 
manifested primarily by difficulties with both relationships 
and concentration.  Nightmares and poor sleeping habits are 
also found. 

The Board concludes that the medical evidence does not 
support a finding that the veteran meets a 100 percent 
disability evaluation under either the new or old rating 
criteria.  In making this determination, the Board notes that 
the clear evidence of record supports a conclusion that the 
veteran suffers from both PTSD and a personality disorder.  
The Board has considered the opinion offered by a social 
worker in March 1995 that she did not believe the appellant 
had a personality disorder, and the Board also is aware that 
a personality disorder was not diagnosed in 1988 by the SSA 
examination.  The Board finds the social worker's opinion, 
and the silence of the 1988 examiner, are vastly outweighed 
by the medical opinions of the recent examining and treating 
psychiatrists.  These psychiatrists have not only diagnosed a 
personality disorder, but have also described its 
manifestations in some detail.  Furthermore, the diagnosis of 
a personality disorder was made following a period of a 17-
day hospitalization in November 1990 where the veteran was 
under continuous observation over a protracted period.  
Neither the social worker nor the SSA examiner are shown to 
have obtained the benefit of such an extended opportunity to 
evaluate the claimant.  

The veteran's difficulties with alcohol have been noted.  
However, the law provides that drug and alcohol abuse cannot 
itself be service-connected.  38 U.S.C.A. § 105(a) (West 
1991).  Nonetheless, service connection for alcoholism and 
substance abuse may be established on a secondary basis where 
they are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims 
filed after October 31, 1990.  See OBRA, § 8052(b).  
Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1999).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  The VA General Counsel has held, however, that 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Accordingly, even if the Board were to award the veteran 
secondary service connection for drug and alcohol abuse, no 
compensation benefits would be payable.  In this context, the 
Board notes that in VAOPGCPREC 7-99 (June 9, 1999), the VA 
General Counsel restated these fundamental conclusions.  
Accordingly, as VAOPGCPREC 7-99 merely restates the prior 
conclusions, there is no basis to return the matter to the RO 
for consideration of this more recent opinion.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 
 
The veteran in this case filed his claim before October 31, 
1990.  In any event, based on the evidence cited above, the 
Board must find the claim of alcohol abuse secondary to the 
veteran's PTSD, if such a claim were filed, is not well 
grounded as a matter of law.  Simply stated, the veteran is 
not competent to diagnose himself with a disability and then 
associate this disability to a service-connected condition.  
The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. 
App. 93-95 (1993); and Clarkson v. Brown, 4 Vet. App. 565, 
657 (1993).  No competent medical professional has diagnosed 
the veteran's alcohol abuse as being caused by PTSD.  
Accordingly, even assuming a claim of entitlement to service 
connection for alcohol abuse secondary to the veteran's 
service-connected PTSD exists on this record, which the Board 
does not concede, it is not well grounded as a matter of law.  

In this case, the veteran's attorney has argued that under 
the authority of VAOPGCPREC 82-90, personality disorders may 
be service connected based on aggravation in the case of a 
"superimposed" disability during service.  The Joint Motion 
made no reference to this argument.  Regardless of whether a 
personality disorder is characterized by a "defect" or as a 
"disease," however, the Board finds that the veteran's 
reliance on VAOPGCPREC 82-90 is misplaced.  That opinion only 
addresses the question of granting service connection for 
disorders of a congenital or developmental origin, not 
personality disorders, which are included in 38 C.F.R. 
§ 3.303(c) and a list of maladies which "are not diseases or 
injuries within the meaning of applicable legislation."  If 
a personality disorder was considered to be a congenital or 
developmental disorder, then it would have been redundant to 
specifically include it in the regulation.  "It is an 
elementary rule of [statutory] construction that effect must 
be given, if possible, to every word, clause and sentence of 
a statute."  Sutherland Statutory Construction, § 46.06 (5th 
ed. 1992).  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein, the Court has made clear that 
service connection for a personality disorder may be denied 
on the basis of 38 C.F.R. § 4.9 (1999).

Although the clear evidence of record supports the conclusion 
that the veteran suffers from a nonservice-connected 
personality disorder, this fact ultimately would not effect 
the disposition of this appeal.  The Board must find that 
even if all the manifestations of the veteran's PTSD and the 
personality disorder were considered, the medical evidence of 
record would not support a finding for a 100 percent 
disability evaluation.  Consequently, the arguments presented 
to the Federal Circuit are rendered effectively moot.

In assessing the evidence of record, the Federal Circuit has 
held that the Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (1997).  
See also Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the 
Court has held, "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 
467, 471.

A detailed review of the medical evidence of record fails to 
indicate a gross repudiation of reality with disturbed 
thought or behavioral processes, resulting in a profound 
retreat from mature behavior, or a demonstrable inability to 
obtain or retain employment due to the veteran's psychiatric 
disorder, the requirements of a 100 percent evaluation under 
the old diagnostic criteria.  Nor is there evidence of 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or disorientation, the requirements of a 
100 percent evaluation under the new diagnostic criteria.  
The issue of whether the veteran's psychiatric disability 
causes the veteran to be unemployable or is demonstrably 
unable to obtain or retain employment due to service 
connected disability will be discussed in greater detail 
below.  

The Board notes that the evidence in this case is by no means 
wholly consistent with the current schedular evaluation of 
70 percent.  The clinical psychology intern and supervising 
psychologist in 1991 described the PTSD and the personality 
disorder as combining to make the veteran unemployable.  The 
March 1995 social worker called the PTSD severe (as compared 
only to other individuals this provider had seen), and 
expressed the view that the veteran could not work.  On the 
other hand, the extended hospitalization in November 1990 
resulted in an assessment of a GAF reflecting "moderate" 
symptoms.  The most recent VA examination of March 1995, 
which included a review of the March 1995 social and 
industrial survey, found the veteran intelligent, articulate, 
and neither psychotic or suicidal.  There was no evidence of 
a thought disorder.  The veteran was found to be "mildly 
anxious" with a loss of focus.  The GAF score indicated the 
appellant generally experiences "mild" symptoms, with an 
"occasional" drop to as low as "moderate" symptoms.  

The Board finds that the conclusion reached after an extended 
hospitalization in November 1990 as to the veteran's 
functioning level is far more persuasive than the brief 
opinion in 1991.  The psychological intern, while noting that 
he worked with the veteran as his primary therapist during 
the hospitalization of November 1990, fails to reconcile his 
opinion that the veteran is unemployable with the 
hospitalization report which finds the veteran suffering from 
a moderate psychiatric disorder.  The conclusion reflected in 
the hospitalization report was based on extended inpatient 
observation and includes the veteran's family history, social 
history, a physical examination, and a review of the 
veteran's hospital course.  The opinion of the psychologist 
and the psychological intern is unsupported by citation to 
facts or a rationale.  Insofar that the 1991 opinion was 
advanced by parties who participated in the treatment in 
November 1990, they offered no explanation as to why their 
1991 opinion was materially different from that reached by 
the medical providers in November 1990.  They do not indicate 
they dissented from the conclusion reached in November 1990, 
and do not articulate a rational that would suggest their 
opinion should be accorded the same, much less greater weight 
than conclusion reached after the extended hospitalization.  
In this context, the Board must point out that the Court has 
rejected the "treating physician rule" that gives the 
opinions of treating physicians greater weight in evaluating 
claims made by veterans.  Guerrieri, 4 Vet. App. at 473.  As 
stated by the Court, "[w]hile it is true that the [Board] is 
not free to ignore the opinion of a treating physician, the 
[Board] is certainly free to discount the credibility of that 
physician's statements."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  For the reasons stated above, the Board 
finds very little probative value may be assigned to the 1991 
statement by the psychologist and psychological intern, and 
great weight must be accorded to the report of the November 
1990 hospitalization.  

Likewise, the Board concludes that the findings and opinion 
of the psychiatric examiner in March 1995, who also reviewed 
the social worker's report, is plainly entitled to far 
greater weight than the assessment of a social worker.  
Clearly, the physician's knowledge and skill level is greater 
than that of the social worker.  His opinion is also backed 
by explicit findings and conclusions, and contemplated the 
opinion of the social worker.  He did not find manifestations 
that came close to those for a 100 percent evaluation under 
the new criteria and his opinion as to the level of 
impairment expressed in the GAF scores manifestly would not 
support a higher evaluation under the old criteria.  While 
the social worker's assessment that the veteran's PTSD was 
"severe" was grounded on in the medical provider's 
anecdotal experience with others with that diagnosis, the 
psychiatrist provided an overall assessment via the GAF 
score.  As the extracts in the record from both DSM-IIIR and 
DSM-IV demonstrate, the GAF score is a far more soundly based 
assessment tool than anecdotal experience. 

It is important to note that a 70 percent evaluation for 
PTSD, by definition, is a severe mental impairment under the 
old rating criteria.  A 70 percent evaluation under the new 
rating criteria requires such symptoms as suicidal ideation, 
obsessive rituals which interfere with routine activity, 
intermittent illogical speech and "near continuous" panic 
or depression affecting the veteran's ability to function 
independently.  As best the Board can interpret the decision 
making by the RO, it appears the RO's evaluation of the 
veteran's psychiatric disability as 70 percent disabling took 
into consideration the veteran's symptoms associated with a 
personality disorder.  It also appears that the granting of 
70 percent evaluation for the service-connected PTSD took 
into consideration, and in the Board's view misapplied, the 
"doctrine of reasonable doubt."  See 38 C.F.R. § 5107(b), 
38 C.F.R. § 3.102 and Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).   The issue before the Board, however, is the 
question of whether a total rating based upon individual 
unemployability due to service connected disability is 
warranted, not whether the 70 percent evaluation represents 
sound rating judgment based on a careful weighing of the 
evidence. 

Total Rating Based Upon Individual Unemployability

The parties of the Joint Motion found that a Remand was 
required in the instant case because the Board concluded that 
the veteran's unemployability is a direct result of his 
nonservice-connected disabilities, and thus he was not 
entitled to a total rating under 38 C.F.R. § 4.16(a).  In 
what appears to be the central argument of the Joint Motion, 
the parties argue that, while the veteran may be unable to 
work due to his nonservice connected disabilities, the Board 
did not give adequate reasons and bases to refute the 
argument that the veteran's service connected disabilities, 
standing alone, cause him to be unable to find work.  The 
parties of the Joint Motion, citing to Beatty v. Brown, 6 
Vet. App. 532 (1994), Vettese v. Brown, 7 Vet. App. 31, 35 
(1994), and companion cases, contend that the Board can not 
simply state that a denial is based on a nonservice-connected 
condition rather than the service-connected condition.

38 C.F.R. § 4.16(a) (1999) provides that a total disability 
rating for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantial gainful occupation as the result of 
service-connected disabilities.  This provision is qualified 
by the preliminary requirement that veteran has been awarded 
certain percentage evaluations for his service connected 
disability.  Since the veteran has a 70 percent evaluation 
for his service connected mental disorder, he meets the 
minimum qualification requirements under 38 C.F.R. § 4.16(a).

The evidence cited in the Joint Motion for the proposition 
that he was unemployable due to his service connected mental 
disability was the 1991 report of the clinical psychological 
intern and supervising psychologist; the veteran's own 
opinion in March 1991 that he was incapable of maintaining 
employment due to his PTSD and the March 1995 report of the 
social and industrial survey by the social worker.  The Board 
has, of course, also considered the other evidence of record 
to determine if it supports the claim.

The evidence that is contrary to this claim includes, but is 
not limited to, the report of the November 1990 
hospitalization and the report of the March 1995 VA 
psychiatric examination.  The Board has discussed above why 
the 1991 report of the psychologist and the psychological 
intern is entitled to far less weight than the November 1990 
hospitalization report.  The Board also explained above why 
the March 1995 VA psychiatric examination report is entitled 
to far more probative weight than the opinion of the social 
worker.   While the Board does not doubt that the claimant 
personally believes he can not work due to his service 
connected mental disability, the Board finds his lay 
assessment of how his disability affects his industrial 
adaptability is entitled to vastly less weight than the 
conclusions reached by mental health professionals grounded 
in consideration of his history and clinical findings.  In 
other words, the veteran's lay opinion adds very little to 
the balance of positive evidence, and, even when considered 
with the opinions of the psychologist and psychological 
intern and the social worker, falls far short of creating an 
approximate balance of positive and negative evidence.   

The Board has added to the record the complete GAF criteria 
form DSM-IIIR and DSM-IV.  These criteria clearly address 
circumstances where the impact of the mental disorder on 
industrial functioning is so severe as to preclude 
employment.  Generally, GAF scores of 30 or less plainly 
establish unemployability.  Scores of 31 to 40 contemplate 
major impairment in several areas; one of those areas is an 
inability to work.  Thus, scores in this range may or may not 
indicate an inability to work.  Scores of 41 to 50 include 
contemplation of serious impairment in any area in social, 
industrial or school functioning (e.g. no friends, unable to 
keep a job). Therefore, scores in this range also may or may 
not indicate and inability to work.   In clear contrast to 
the descriptive criteria for scores from 50 and on down, 
however, scores from 51 and above are matched to descriptive 
criteria that do no indicate an inability to obtain or retain 
employment.  

In November 1990, the veteran's GAF score was 52, indicating 
moderate to serious difficulties in social, occupational, or 
school functioning.  In a March 1995 VA psychiatric 
evaluation, the veteran's GAF assessment of functioning was 
found to be from 61 to 70, but could occasionally drop to as 
low as 51.  A GAF score of 61 to 70 indicates some mild 
symptoms or some difficulty in social, occupational or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  These GAF scores 
plainly demonstrate the claimant is not precluded from 
employment due to his mental disabilities.  Thus, the Board 
finds the GAF scores assigned on these two occasions 
constitutes direct and highly probative evidence that the 
service connected mental disorder does not make the claimant 
unemployable.  In fact, these GAF scores seriously undermine 
the current determination that the service-connected 
disability is 70 percent disabling.

In view of this discussion, the Board finds the reliance of 
the Joint motion on Beatty, supra., Vettese, supra. and the 
companion cases is misplaced.  In Beatty, the Court held that 
the Board must produce evidence, not "mere conjecture", 
that the veteran could produce work that would produce 
sufficient income to be other than marginal.  In Vettese, the 
Court found the "numerous psychiatric opinions in favor of 
the appellant's claim, and the lack of any evidence to the 
contrary."  Accordingly, the Court held that there was not a 
plausible basis for the Board's decision.  Id.  In this case, 
there is extensive evidence in support of the Board's 
decision including, but not limited to, the outpatient 
treatment records (which make little reference to the 
veteran's service-connected disabilities) and the VA 
hospitalization report of November 1990, the VA psychiatric 
examination of March 1995 (which demonstrate that the 
veteran's service-connected disabilities have little bearing 
on the veteran inability to work), and the GAF scores (which 
indicate that his PTSD does not cause his unemployability).  
The medical conclusions reached after the November 1990 
hospitalization and the March 1995 psychiatric examination 
establish that it is not "mere conjecture" that the veteran 
can perform substantially gainful employment notwithstanding 
his service connected mental disorder.  

The parties to the Joint Motion maintained that the Board 
failed to consider and discuss entitlement to TDIU under 
38 C.F.R. § 4.16(c) "which may be applicable under Tripp v. 
Derwinski, 3 Vet. App. 173 (1992) . . ."  Under the old 
38 C.F.R. § 4.16(c) (1996), the provisions of paragraph (a) 
of that section were not for application in cases in which 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes the veteran from securing or following a 
substantial gainful occupation.  In such cases, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  The Board notes that 
on its face it is obvious that the old 38 C.F.R. § 4.16(c) 
would not be applicable on the facts of this case since the 
veteran has a compensable award for the service connected 
wound of the leg, as well as the compensable award for the 
mental disorder.  The Board finds nothing in Tripp that can 
be construed as overturning or modifying the facial 
requirements of 38 C.F.R. § 4.16(c) that address only those 
circumstances where the sole compensable award is for a 
mental disorder.  

The Board concedes that the veteran is unable to work.  
However, the evidence makes clear that the veteran's 
unemployability is not the result of his service-connected 
psychiatric disability, but the result of his severe 
nonservice-related disabilities.  This is clearly indicated 
by the VA examinations of March 1995 and the GAF scores.  All 
of the veteran's evaluators, including his psychiatric 
examiner, noted the veteran's chronic obstructive pulmonary 
disease.  The veteran also has been diagnosed with 
hypertension and emphysema.  The limitations that these 
conditions place on the veteran's ability to function are 
clear.  The veteran uses a portable oxygen tank which he 
wheels around with nasal catheters for delivery.  The veteran 
is unable to carry on a normal conversation without frequent 
intervals of attempted deep breaths.  There is dyspnea on 
light exertion and sometimes at rest.  This medical condition 
clearly prevents the veteran from working.  

The veteran has been receiving SSA benefits.  The Court has 
held that, although a SSA decision with regard to 
unemployability is not controlling purposes of VA 
adjudication, the decision is "pertinent" to a 
determination of the veteran's ability to engage in 
substantial gainful employment.  Martin v. Brown, 4 Vet. App. 
136, 134 (1993).  See also Brown v. Brown, 4 Vet. App. 307 
(1993) (when another body has determined a veteran is 
unemployable, that determination must be fully addressed, 
without speculation on employability, or the claim must be 
allowed or further development contemplated).  As noted by 
the Court in Collier v. Derwinski, 1 Vet. App. 413 (1991), 
there are significant similarities between the SSA Act and 
the laws and regulations to VA benefits. 

In light of the fact that the veteran is unable to work, the 
joint motion provides little guidance as to what evidence the 
Board should have obtained in order to indicate that the 
veteran's service connected disabilities do not create his 
unemployability other that those medical records previously 
cited by the Board and discussed by the Board in the July 
1998 decision.  Even if it is conceded that the veteran is 
currently suffering from a severe service-connected 
psychiatric disability, which is by no means clear at this 
time, the evidence makes plain that the veteran's 
unemployability is not the result of his service-connected 
disabilities, but the direct result of his nonservice-related 
disabilities.  This is found within the VA examinations of 
March 1995, and the hospitalization and outpatient treatment 
reports over the last decade, which generally show the 
veteran's ability to cope with his service-connected 
psychiatric disability and a chronic obstructive pulmonary 
disease which has progressively worsened over the last 
10 years.  The veteran's inability to function without oxygen 
clearly supports this conclusion.  The continuous references 
by several physicians to the moderate nature of his 
psychiatric disability also support this conclusion.  The VA 
psychiatric evaluation of March 1995 described the veteran as 
"intelligent," "articulate," with no evidence of a thought 
disorder.  The contemporaneous medical evidence of record 
makes clear that the veteran became unemployable in 1987 as 
the result of his chronic obstructive pulmonary disease.  
This is indicated in both the hospitalization reports and 
outpatient treatment records from 1987 to the present.  It is 
only after the veteran's chronic obstructive pulmonary 
disease becomes known and active that the veteran is unable 
to work.  The SSA was able to give consideration of the 
veteran's nonservice-connected disabilities to find the 
veteran unemployable.  The Board may not.  See Van Hoose and 
Blackburn v. Brown, 4 Vet. App. 395 (1993) (entitlement to 
individual unemployability must be established solely on the 
basis of impairment arising from the service-connected 
disorders).  

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that, in a claim for a total rating for compensation purposes 
based on individual unemployability, if the rating does not 
entitle the veteran to a total disability under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b) (1997) (the "subjective 
standard").  Under 38 C.F.R. § 4.16(b) (1999), the Board 
must determine whether the veteran, on an extraschedular 
basis, is unemployable by reason of his service-connected 
disabilities.  Under this regulation, the established VA 
policy is that "all veterans who are unable to secure and 
follow a substantial gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled."  Hodges v. Brown, 5 Vet. App. 375 (1993).  
However, in these cases, in order for the veteran to prevail 
on the claim based on unemployability, it is necessary that 
the record reflects some circumstances which places the 
claimant in a different position from other veterans with the 
same rating.  See 38 C.F.R. §§ 4.1 and 4.15 (1999).  

The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1); nevertheless, the evidence fails to show that 
the two service-connected disabilities at issue are so 
exceptional or unusual as to warrant the assignment of an 
extraschedular evaluation.  The Board finds that the medical 
evidence of record demonstrates that the veteran's 
psychiatric disability has existed for many years.  The 
psychiatric evaluations and hospitalization reports clearly 
evidence symptoms of PTSD well before 1987.  This 
demonstrates that the veteran was able to perform work before 
the onset of his chronic obstructive pulmonary disease.  The 
February 1991 statement of the clinical psychology intern and 
supervising psychologist note that the veteran's psychiatric 
disability was "longstanding in nature" and "apparently 
present for over 30 years."  All outpatient treatment 
records and hospitalization reports support a conclusion that 
the veteran's psychiatric disability has existed for decades.  
During this same period, the veteran was regularly employed.  

It is only after the development of the chronic obstructive 
pulmonary disease that the veteran becomes unemployable.  In 
the November 1989 VA examination, it was noted that the 
veteran's difficulties, including depression, were much more 
prominent in the past two years, relating to economic 
difficulties, failure of his spouse's health and a failure of 
his own health.  The Board finds that this opinion, 
formulated close to the time period when the veteran ceased 
work, is entitled to great probative weight and does not 
support the veteran's claim.  For the reasons discussed 
above, the Board concludes that the clear weight of the most 
probative evidence demonstrates that the veteran could obtain 
and retain substantially gainful employment notwithstanding 
his service connected mental disorder.  Thus, there is no 
basis to conclude that any change in the severity of the 
manifestations of this disability after 1987 produced 
unemployability.  On the other hand, there is clear evidence 
he became and remains unemployable due to nonservice 
connected disabilities.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough to establish a total 
rating based on individual unemployability.  A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question in 
this case is whether the veteran's service connected 
disabilities make him incapable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. § 4.16 and 
Van Hoose, 4 Vet. App. at 363.  While the record contains 
medical evidence that the veteran has been unemployable in 
1987, the Board finds it significant that the veteran was 
deemed to be unemployable only after the veteran's chronic 
obstructive pulmonary disease became apparent.  

The parties of the Joint Motion noted that the Board had not 
related the veteran's occupational and vocational history to 
his disability, as required by the Court's decision in 
Cathell, 8 Vet. App. at 544 and Gleicher v. Derwinski, 
2 Vet. App. 26, 28 (1991).  In Cathell, the Court found that 
the Board had not even discussed the veteran's educational 
and occupational history.  It was also indicated that the 
Board in Cathell had offered nothing more than a "bear 
conclusory statement" when they concluded that the appellant 
was not unemployable.  In this case, however, the Board has 
noted the significant medical evidence of record that deemed 
the veteran unemployable only after the veteran's chronic 
obstructive pulmonary disease became apparent.  The veteran's 
representative has never disputed this fact.  In July 1998, 
the Board provided a more than 10-page analysis regarding the 
reasons and bases for the conclusion that the veteran was not 
unemployable due to his service-connected disabilities.  The 
Board has cited to both the veteran's educational background 
and employment history, both within this determination and 
within the Board's determination of July 1998.  Simply 
stated, it is the Board's determination that there is clear 
evidence of record that had it not been for the veteran's 
nonservice-connected disabilities, including, but not limited 
to, hypertension, emphysema, chronic obstructive pulmonary 
disease, a personality disorder, and a history of alcohol 
abuse, the veteran would be able to work. 

Unlike the situation in Cathell, the Board is specifically 
citing to VA medical opinions.  The record also reflects 
other evidence, some of which is obvious even to lay 
observation, to support this determination.  For example, the 
fact that the veteran uses a portable oxygen tank which he 
wheels around with nasal catheters for air delivery is a 
clear piece of evidence reflecting the manifest severity of 
his nonservice-connected disabilities.  Likewise, the fact 
that the veteran is unable to carry on a normal conversation 
without frequent intervals of attempted deep breaths is also 
a clear indication that the veteran's nonservice-connected 
disabilities are very disabling. 

In sum, the clear weight of the most probative evidence is 
against the claim for a total rating based on individual 
unemployability due to service-connected disabilities under 
both 38 C.F.R. § 4.16(a) and (b).  That being the case, the 
benefits of the doubt doctrine is not for application.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

